DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informality:  
Claim 11, line 14: “the probe applying” should read –the probe applies--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the language “estimating an incremental depth added to the lesion due to the given ablation pulse; estimating a cumulative depth of the lesion based on the cumulative depth prior to the given pulse, and on the incremental depthepth added to the lesion due to the given ablation pulse; estimate a cumulative depth of the lesion based on the cumulative depth prior to the given pulse, and on the incremental depth”. 
The limitation of estimating an incremental depth added to the lesion due to the given ablation pulse; estimating a cumulative depth of the lesion based on the cumulative depth prior to the given pulse, and on the incremental depth, as drafted, is a process that, under its broadest reasonable interpretation, covers addition, which is a law of nature and a mathematical concept because it is a mathematical calculation. Other than reciting “a processor” in claim 11 nothing in the claim element precludes the step from practically being performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because for claim 1, there is no additional element, and for claim 11, there is only one additional element – using a processor to perform the addition. The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, claims 1 and 11 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the addition amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, claims 1 and 11 are not patent eligible.
Regarding dependent claims 2-10 and 12-19, dependent claims inherit the deficiencies from the claims from which they depend and are similarly rejected over 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal et al., US 20180043189, herein referred to as "Thapliyal", in view of Koblish et al., US 20200107877, herein referred to as "Koblish".
Regarding claim 1, Thapliyal discloses a method for estimating a thickness of cardiac tissue undergoing ablation (Figures 13-14), the method comprising the steps of: applying a sequence of ablation pulses to a region of the cardiac tissue ([0031] and [0043]: “The energy delivery system 10 is preferably designed for delivering energy to tissue, more specifically, for delivering ablation energy to tissue, such as heart tissue, to create a conduction block—isolation and/or block of conduction pathways of abnormal electrical activity, which typically originate from the pulmonary veins in the left atrium for treatment of atrial fibrillation in a patient. The system 10, however, may be alternatively used with any suitable tissue in any suitable environment and for any suitable reason.”), so as to create a lesion ([0054]); and for a given ablation pulse in the sequence: estimating an incremental depth added to the lesion due to the given ablation pulse (Figure 14 and [0092] and [0027]); estimating a cumulative depth of the lesion based on the cumulative depth prior to the given pulse ([0068]), and on the incremental depth ([0097]); and setting an estimate of the thickness ([0097]: “Additionally, estimation of tissue thickness made by the sensor or from an outside source may be used to more efficiently determine ablation steps.”). Thapliyal does not explicitly disclose a method comprising assessing an amplitude of an electrogram signal at the region after applying the given ablation pulse, and, if the amplitude exceeds a predefined threshold, setting an estimate of the thickness to be at least the cumulative depth.
However, Koblish teaches a method (Figure 1: treatment system 10) comprising assessing an amplitude of an electrogram signal at the region after applying the given ablation pulse ([0416]), and, if the amplitude exceeds a predefined threshold ([0417]-[0418]), setting an estimate of the thickness to be at least the cumulative depth ([0799]: “As shown in FIG. 55F, when the voltage light is gone and the indicator window 5506 can turn black or exhibit another color or visual display parameter indicative of lesion completion, the lesion can be assumed to be transmural through thin atrial tissue. Thin atrial tissue may range from 0.5 to 6.0 mm in thickness.” And [0800]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Thapliyal so that it includes assessing an amplitude of an electrogram signal after applying an ablation pulse, as taught by Koblish, to accurately determine whether tissue has been ablated or otherwise treated to an adequate or desired degree (Koblish [0417]).
Regarding claim 2, Thapliyal in view of Koblish discloses the method according to claim 1, and Thapliyal further teaches a method comprising terminating the sequence of ablation pulses in response to the formation of a transmural lesion (Figure 14: S450 and [0068] and [0100]). Koblish teaches a method comprising detecting that the amplitude of the electrogram signal is below a predefined value ([0418]). When the amplitude of the electrogram signal is below a predefined value, this means that the tissue has been adequately ablated and a transmural lesion has been formed. Thus, in combination, Thapliyal in view of Koblish teaches a method comprising terminating the sequence of ablation pulses in response to detecting that the amplitude of the electrogram signal is below a predefined value.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Thapliyal so that it includes detecting that the amplitude of the electrogram signal is below a predefined value, as taught by Koblish, to accurately determine whether tissue has been ablated or otherwise treated to an adequate or desired degree (Koblish [0417]).
Regarding claim 3, Thapliyal in view of Koblish discloses the method according to claim 2, and Koblish further teaches a method wherein the predefined value is equal to the predefined threshold ([0418]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Thapliyal so that it includes detecting that the amplitude of the electrogram signal is below a predefined value which is equal to the predefined threshold, as taught by Koblish, to accurately determine whether tissue has been ablated or otherwise treated to an adequate or desired degree (Koblish [0417]).
Regarding claim 4, Thapliyal in view of Koblish discloses the method according to claim 1, and Koblish further teaches a method wherein assessing the amplitude of an electrogram signal comprises measuring the amplitude during an intermission between the ablation pulses (Figure 8 and [0417], the amplitude is measured constantly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Thapliyal so that it includes measuring the amplitude during an intermission between the ablation pulses so that the inherent voltage of the cardiac tissue may be routinely differentially measured (Koblish [0695]).
Regarding claim 5, Thapliyal in view of Koblish discloses the method according to claim 1, and Thapliyal further teaches a method wherein the steps are performed automatically under a processor control (Figure 1: processor 33 and [0067]).
Regarding claim 6, Thapliyal in view of Koblish discloses the method according to claim 1, and Thapliyal further teaches a method wherein applying the sequence of ablation pulses comprises planning the sequence such that an expected incremental depth is smaller than a prespecified incremental value ([0097] wherein a prespecified incremental value is transmurality).
Regarding claim 7, Thapliyal in view of Koblish discloses the method according to claim 1, and Thapliyal further teaches a method comprising, after setting the estimate of the thickness ([0097]: “Additionally, estimation of tissue thickness made by the sensor or from an outside source may be used to more efficiently determine ablation steps.”), changing the sequence of ablation pulses to change the incremental depth caused by a next ablation step ([0097]).
Regarding claim 8, Thapliyal in view of Koblish discloses the method according to claim 1, and Koblish further teaches a method wherein assessing the amplitude of the electrogram signal comprises measuring the electrogram signal using a same electrodes used for applying the ablation pulses (Figure 2: electrodes 30A and 30B and [0392]: “In some embodiments, the high-resolution tip design that includes two electrodes or electrode portions 30A, 30B can be used to record a high-resolution bipolar electrogram.” And [0397]: “According to some embodiments, as discussed in greater detail herein, to ablate or otherwise heat or treat targeted tissue of a subject successfully with the high-resolution tip electrode design, such as the one depicted in FIG. 2, the two electrodes or electrode portions 30A, 30B are electrically coupled to each other at the RF treatment (e.g., ablation) frequency or range of RF treatment frequencies.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Thapliyal so that it includes measuring the electrogram signal using a same electrodes used for applying the ablation pulses, as taught by Koblish, so that a physician can more accurately detect the impact of the energy delivery to the targeted tissue before, during, and/or after a procedure (Koblish [0415]).
Regarding claim 10, Thapliyal in view of Koblish discloses the method according to claim 1, and Thapliyal further teaches a method wherein applying the ablation pulses comprises applying radiofrequency (RF) ablation ([0047]: “The energy source 12 is preferably an ultrasound transducer that emits an ultrasound beam, but may alternatively be any suitable energy source that functions to provide a source of ablation energy. Suitable sources of ablation energy include but are not limited to, radio frequency (RF) energy, microwaves, photonic energy, and thermal energy.”).
Regarding claim 11, Thapliyal discloses a system for estimating a thickness of cardiac tissue undergoing ablation (Figures 13-14), the system comprising: an interface configured to output a sequence of ablation pulses for a probe to apply to a region of the cardiac tissue ([0031] and [0043]: “The energy delivery system 10 is preferably designed for delivering energy to tissue, more specifically, for delivering ablation energy to tissue, such as heart tissue, to create a conduction block—isolation and/or block of conduction pathways of abnormal electrical activity, which typically originate from the pulmonary veins in the left atrium for treatment of atrial fibrillation in a patient. The system 10, however, may be alternatively used with any suitable tissue in any suitable environment and for any suitable reason.”), so as to create a lesion ([0054]); and a processor (Figure 1: processor 22), which is configured, for a given ablation pulse in the sequence, to: estimate an incremental depth added to the lesion due to the given ablation pulse (Figure 14 and [0092] and [0027] and [0064]: “Again, the sensor 40 converts this sound energy into electrical signals and a processor (described below) converts this information into characteristics of the lesion formation such as thickness, etc.”); estimate a cumulative depth of the lesion based on the cumulative depth prior to the given pulse ([0068]), and on the incremental depth ([0097]); and set an estimate of the thickness ([0064]: “Again, the sensor 40 converts this sound energy into electrical signals and the processor converts this information into the thickness t (300) of the tissue 276 at the point of the incidence of the ultrasound burst 290.”). Thapliyal does not explicitly disclose a system comprising a processor configured to assess an amplitude of an electrogram signal at the region after the probe applying the given ablation pulse, and, if the amplitude exceeds a predefined threshold, set an estimate of the thickness to be at least the cumulative depth.
However, Koblish teaches a system (Figure 1: treatment system 10) comprising a processor (Figure 1: processor 46) configured to assess an amplitude of an electrogram signal at the region after the probe applies the given ablation pulse ([0416]), and, if the amplitude exceeds a predefined threshold ([0417]-[0418]), set an estimate of the thickness to be at least the cumulative depth ([0799]: “As shown in FIG. 55F, when the voltage light is gone and the indicator window 5506 can turn black or exhibit another color or visual display parameter indicative of lesion completion, the lesion can be assumed to be transmural through thin atrial tissue. Thin atrial tissue may range from 0.5 to 6.0 mm in thickness.” And [0800]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Thapliyal so that it is configure to assess an amplitude of an electrogram signal after applying an ablation pulse, as taught by Koblish, to accurately determine whether tissue has been ablated or otherwise treated to an adequate or desired degree (Koblish [0417]).
Regarding claim 12, Thapliyal in view of Koblish discloses the system according to claim 11, and Thapliyal further teaches a system wherein the processor is further configured to terminate the sequence of ablation pulses in response to the formation of a transmural lesion (Figure 14: S450 and [0068] and [0100]). Koblish teaches a system wherein the processor is further configured to detect that the amplitude of the electrogram signal is below a predefined value ([0418]). When the amplitude of the electrogram signal is below a predefined value, this means that the tissue has been adequately ablated and a transmural lesion has been formed. Thus, in combination, Thapliyal in view of Koblish teaches a system wherein the processor is further configured to terminate the sequence of ablation pulses in response to detecting that the amplitude of the electrogram signal is below a predefined value.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Thapliyal so that the processor is further configured to detect that the amplitude of the electrogram signal is below a predefined value, as taught by Koblish, to accurately determine whether tissue has been ablated or otherwise treated to an adequate or desired degree (Koblish [0417]).
Regarding claim 13, Thapliyal in view of Koblish discloses the system according to claim 12, and Koblish further teaches a system wherein the predefined value is equal to the predefined threshold ([0418]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Thapliyal so that it includes detecting that the amplitude of the electrogram signal is below a predefined value which is equal to the predefined threshold, as taught by Koblish, to accurately determine whether tissue has been ablated or otherwise treated to an adequate or desired degree (Koblish [0417]).
Regarding claim 14, Thapliyal in view of Koblish discloses the system according to claim 11, and Koblish further teaches a system wherein the processor is configured to assess the amplitude of an electrogram signal comprises measuring the amplitude during an intermission between the ablation pulses (Figure 8 and [0417], the amplitude is measured constantly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Thapliyal so that the processor is configured to measure the amplitude during an intermission between the ablation pulses so that the inherent voltage of the cardiac tissue may be routinely differentially measured (Koblish [0695]).
Regarding claim 15, Thapliyal in view of Koblish discloses the system according to claim 11, and Thapliyal further teaches a system wherein the processor is configured to plan the sequence such that an expected incremental depth is smaller than a prespecified incremental value ([0097] wherein a prespecified incremental value is transmurality).
Regarding claim 16, Thapliyal in view of Koblish discloses the system according to claim 11, and Thapliyal further teaches a system wherein the processor is configured to, after setting the estimate of the thickness ([0097]: “Additionally, estimation of tissue thickness made by the sensor or from an outside source may be used to more efficiently determine ablation steps.”), change the sequence of ablation pulses to change the incremental depth caused by a next ablation step ([0097]).
Regarding claim 17, Thapliyal in view of Koblish discloses the system according to claim 11, and Koblish further teaches a system wherein the processor is further configured to assess the amplitude of the electrogram signal by measuring the electrogram signal using a same electrodes used for applying the ablation pulses (Figure 2: electrodes 30A and 30B and [0392]: “In some embodiments, the high-resolution tip design that includes two electrodes or electrode portions 30A, 30B can be used to record a high-resolution bipolar electrogram.” And [0397]: “According to some embodiments, as discussed in greater detail herein, to ablate or otherwise heat or treat targeted tissue of a subject successfully with the high-resolution tip electrode design, such as the one depicted in FIG. 2, the two electrodes or electrode portions 30A, 30B are electrically coupled to each other at the RF treatment (e.g., ablation) frequency or range of RF treatment frequencies.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Thapliyal so that the processor is further configured to measure the electrogram signal using a same electrodes used for applying the ablation pulses, as taught by Koblish, so that a physician can more accurately detect the impact of the energy delivery to the targeted tissue before, during, and/or after a procedure (Koblish [0415]).
Regarding claim 19, Thapliyal in view of Koblish discloses the system according to claim 11, and Thapliyal further teaches a system wherein the interface is configured to output radiofrequency (RF) ablation pulses ([0047]: “The energy source 12 is preferably an ultrasound transducer that emits an ultrasound beam, but may alternatively be any suitable energy source that functions to provide a source of ablation energy. Suitable sources of ablation energy include but are not limited to, radio frequency (RF) energy, microwaves, photonic energy, and thermal energy.”).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Koblish, further in view of Mickelsen, US 20170151029, herein referred to as "Mickelsen".
Regarding claim 9, Thapliyal in view of Koblish discloses the method according to claim 1, but does not explicitly disclose a method wherein applying the ablation pulses comprises applying irreversible electroporation (IRE) pulses.
However, Mickelsen teaches a method wherein applying the ablation pulses comprises applying irreversible electroporation (IRE) pulses ([0138]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Thapliyal so that it comprises applying irreversible electroporation (IRE) pulses, as taught by Mickelsen, to substantially increase the directionality of the ablation vector (Mickelsen [0140]).
Regarding claim 18, Thapliyal in view of Koblish discloses the system according to claim 11, but does not explicitly disclose a system wherein the interface is configured to output irreversible electroporation (IRE) pulses.
However, Mickelsen teaches a system wherein the interface is configured to output irreversible electroporation (IRE) pulses ([0138]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Thapliyal so that the interface is configured to output irreversible electroporation (IRE) pulses as taught by Mickelsen, to substantially increase the directionality of the ablation vector (Mickelsen [0140]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794